Exhibit 10.1

 

PROMISSORY NOTE

 

RECITATIONS:

 

Date:

June 1, 2006

 

 

Borrower:

ProUroCare Medical Inc.

 

 

Borrower’s Address:

One Carlson Parkway, Suite 124

 

Plymouth, MN  55447

 

 

Lender:

Roman Pauly

 

 

Lender’s Address:

10295 Meade Lane
Eden Prairie, MN  55347

 

 

Principal Amount:

75,000 USD

 

 

Term:

90 days

 

 

Interest Rate:

Prime rate

 

PROMISE TO PAY.  ProUroCare Inc. (“borrower”) promises to pay to Roman Pauly
(“Lender”) in lawful money of the United States of America, the principal amount
of Seventy-Five Thousand & 00/100 Dollars ($75,000.00), together with interest
at the Prime rate on the unpaid principal balance from June 1, 2006, until paid
in full.

 

INTEREST RATE.  Interest shall accrue on the unpaid principal based on a 365/360
basis;  that is, by applying the ratio of the annual interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days outstanding.

 

PAYMENT TERMS.  This Note is due and payable on August 30, 2006.  Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.

 

ACCELERATION OF REPAYMENT.  If Borrower closes on a round of financing with
gross proceeds greater than or equal to $1,000,000, the remaining principal
balance and accrued interest thereon shall become due and payable within 15 days
of such closing.

 

BORROWER’S PRE-PAYMENT RIGHT.  Borrower reserves the right to prepay this Note
in whole or in part, prior to maturity, without penalty.

 

SEVERABILITY.  If any provision of this Note or the application thereof shall,
for any reason and to any extent, be invalid or unenforceable, neither the
remainder of this Note nor the application of the provision to other persons,
entities or circumstances shall be affected thereby, but instead shall be
enforced to the maximum extent permitted by law.

 

BINDING EFFECT.  The covenants, obligations and conditions herein contained
shall be binding on and inure to the benefit of the heirs, legal
representatives, and assigns of the parties hereto.

 

1

--------------------------------------------------------------------------------


 

DESCRIPTIVE HEADINGS.  The descriptive headings used herein are for convenience
of reference only and they are not intended to have any effect whatsoever in
determining the rights or obligations under this Note.

 

GOVERNING LAW.  This Note shall be governed, construed and interpreted by,
through and under the Laws of the State of Minnesota, USA.

 

Borrower is responsible for all obligations represented by this Note.

 

Both parties hereby agree to the terms of this agreement as stated above.

 

 

EXECUTED this 1st day of June, 2006.

 

ProUroCare Medical Inc.

Roman Pauly

 

 

 

 

/s/ Maurice R. Taylor II

 

/w/ Roman Pauly

 

Maurice R. Taylor II

Roman Pauly

Chairman & CEO

 

 

2

--------------------------------------------------------------------------------